         Case 7:20-cv-10488-KMK Document 56 Filed 02/02/21 Page 1 of 4

                                              U.S. Department of Justice
                                              Civil Division, Federal Programs Branch




Lisa Newman                                                 Tel.: (202) 353-5882
Trial Attorney                                              E-mail: lisa.n.newman@usdoj.gov




                                                            February 2, 2021

Hon. Kenneth M. Karas
United States District Court
Southern District of New York
300 Quarropas St.
White Plains, NY 10601-4150

       Re:       Regeneron Pharmaceuticals, Inc. v. Alex M. Azar II, et al., No. 7:20-cv-10488



Dear Judge Karas,

       On November 27, 2020, the Centers for Medicare & Medicaid Services (CMS)
published the Most Favored Nation Rule (MFN Interim Final Rule) as an interim final
rule in the Federal Register. See 85 Fed. Reg. 76,180 (Nov. 27, 2020). Plaintiff Regeneron
Pharmaceuticals filed its Complaint on December 11, 2020, raising eight claims
challenging the Rule. See ECF No. 1. On the same day as Plaintiff filed its Complaint,
Plaintiff also moved for a preliminary injunction and temporary restraining order. See
ECF No. 14.

      Following a hearing, this Court issued an order preliminarily enjoining
Defendants from implementing the MFN Interim Final Rule as applied to Regeneron’s
drug EYLEA Injection. See ECF No. 45 (Dec. 30, 2020). One other court also enjoined
Defendants from implementing the Rule nationwide. See Cal. Life Sciences Ass’n, et al. v.
CMS, et al., No. 3:20-cv-08603-VC (N.D. Cal. Dec. 28, 2020), ECF No. 50. A third court
entered and extended orders temporarily restraining Defendants from implementing the
Rule. See Ass’n of Community Cancer Centers, et al. v. Azar, et al., No. 1:20-cv-03531-CCB,
ECF No. 43 (D. Md. Dec. 23, 2020) (entering nationwide temporary restraining order) and
ECF No. 53 (extending TRO for additional 14 days).

       In light of the courts’ orders in the District of Maryland and the Northern District
of California, and this Court’s order, Defendants did not implement the Rule starting on
         Case 7:20-cv-10488-KMK Document 56 Filed 02/02/21 Page 2 of 4

                                            -2-


January 1, 2021, as originally intended. In addition, the Solicitor General has determined
not to appeal the preliminary injunctions issued by this Court or by the Northern District
of California.

       After the Solicitor General made the determination not to appeal, Defendants were
able to reach an agreement to stay proceedings in all cases except this case, and all other
cases challenging the MFN Interim Final Rule are presently stayed. See California Life
Sciences Ass’n, ECF No. 53; Ass’n of Community Cancer Centers, ECF No. 59; Community
Oncology Alliance, Inc. v. Azar, et al., No. 1:20-cv-3604-EGS, Text Order, Dec. 31, 2020.

        Regeneron opposes a stay of this case and instead indicated that it wishes to press
forward with summary judgment. As a result of Regeneron’s opposition to a stay agreed
to in all other lawsuits, Defendants now seek to move this Court for a stay of this case. A
stay would give the new administration time to review the Rule and determine whether
to issue a final rule after considering comments and to address the procedural concerns
identified by the Court’s preliminary-injunction order. And a stay would not prejudice
Plaintiff, given that this Court (and another) enjoined the challenged agency action and
Defendants agreed in other cases that the performance period for any final rule shall not
commence earlier than 60 days after the publication of that final rule in the Federal
Register. See, e.g., Ass’n of Community Cancer Centers, ECF No. 58 at ¶ 7.

      A district court retains “broad discretion to stay proceedings as an incident to its
power to control its own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997). “An agency
wishing to reconsider its action should move the court to remand or hold the case in
abeyance pending the agency’s reconsideration.” Sierra Club v. Van Antwerp, 560 F. Supp.
2d 21, 23 (D.D.C. 2008). A remand or a stay “serve[s] the interest of allowing [the
government] to cure its own potential mistake rather than needlessly wasting the Court’s
and the parties’ resources.” Id.

       The reasons for seeking a stay here are compelling and self-evident. See FBME
Bank Ltd. v. Lew, 142 F. Supp. 3d 70, 74 (D.D.C. 2015) (granting stay “to allow [agency] to
pursue further administrative action to remedy the likely procedural defects that this
Court identified in [the agency’s] prior rulemaking”). This Court preliminarily enjoined
the Rule as to Plaintiff, finding that Plaintiff was “likely to prevail on its claim that the
MFN Rule is procedurally invalid” because CMS did not “carr[y] its burden of showing
good cause to skip notice and comment procedures.” ECF No. 45 at 27. CMS is presently
proceeding with the very notice-and-comment rulemaking process sought by Plaintiff.
This process may significantly affect or substantially narrow the issues to be considered
by this Court or obviate the need for the Court to consider any issues at all, conserving
resources that would otherwise have been spent litigating the potential procedural issues
           Case 7:20-cv-10488-KMK Document 56 Filed 02/02/21 Page 3 of 4

                                                      -3-


previously identified by the Court. See In re KIND LLC "Healthy & All Natural" Litig., 209
F. Supp. 3d 689, 693–94 (S.D.N.Y. 2016) (staying case during the pendency of Agency’s
rulemaking process). Proceeding with litigation now would be inefficient, needless, and
would unnecessarily expend the resources of the parties and the Court.

         Nor would Plaintiff be prejudiced by a stay of the litigation. See Am. Forest Resource
Council v. Ashe, 946 F. Supp. 2d 1, 41 (D.D.C. 2013) (considering whether party opposing
remand or stay would be “unduly prejudiced”). The MFN Interim Final Rule was
enjoined from going into effect, including specifically as applied to Regeneron’s EYELA
drug. Those injunctions will remain in place as the agency continues with the rulemaking
process. Plaintiff cannot seriously contend that it would be prejudiced by a stay in this
litigation to allow for the very notice-and- comment procedures it sought at the outset of
this litigation.

        As such, Defendants submit this letter requesting a pre-motion conference to
address the motion to stay that Defendants seek to file. Defendants propose a stay of the
litigation until a final rule based on the MFN Interim Final Rule is published in the
Federal Register. In support of this stay, Defendants will further agree that the
performance period for any final regulation stemming from the MFN Interim Final Rule
shall not commence earlier than 60 days after publication of that Rule in the Federal
Register. Defendants further agree to file a status report with the Court if Defendants
rescind the MFN Interim Final Rule or otherwise determine that they no longer wish to
proceed with the MFN Interim Final Rule.

 Plaintiff is to respond to this letter by 2/9/21.
                                                     Respectfully submitted,
 So Ordered.
                                                     BRIAN M. BOYNTON
                                                     Acting Assistant Attorney General
2/2/21                                               MICHELLE BENNETT
                                                     Assistant Branch Director
                                                     /s/ Lisa Newman
                                                     LISA NEWMAN (Tx. Bar No. 24107878)
                                                     RACHAEL L. WESTMORELAND
                                                     ALEXANDRA R. SASLAW
                                                     Trial Attorneys
                                                     United States Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     1100 L Street NW
                                                     Washington, DC 20005
                                                     Phone: (202) 353-5882
                                                     Email: lisa.n.newman@usdoj.gov
        Case 7:20-cv-10488-KMK Document 56 Filed 02/02/21 Page 4 of 4

                                     -4-


CC: All Counsel of record via ECF.
